COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Kyle Dean Kuykendall v. The State of Texas

Appellate case number:      01-18-00930-CR

Trial court case number:    B15-684

Trial court:                198th District Court of Kerr County

        On June 10, 2019, appellant, Kyle Dean Kuykendall, filed his appellant’s brief in
which he raises two issues: (1) a double jeopardy claim, and (2) a challenge to the portion
of the judgment requiring him to pay his court-appointed attorney’s fees. On July 2, 2019,
the State notified this Court that the State agreed that the judgment should be modified to
remove the order to pay court-appointed attorney’s fees and was waiving its right to file a
brief in this appeal.
       The Court believes that briefing by the State would be beneficial with respect to
appellant’s double jeopardy claim and therefore, orders the State to waive submit a brief
on this issue.
      The State’s brief is due to be filed no later than 30 days from the date of this order.
See TEX. R. APP. P. 38.6(d).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                     Acting individually      Acting for the Court

Date: ___July 23, 2019___